Title: To John Adams from Edward Hill, 29 July 1774
From: Hill, Edward
To: Adams, John


     
      Sir
      Boston July 29. 1774
     
     Nothing could induce me to keep alive the remembrance of an affair which you will easily believe I wish might be forever forgotten, but the consideration of the importance it is of to me that my Character should stand fair in the opinion of a person with whom I have had, and in all probability am likely to have, such a connection as with you; and that no suspicion of my fidelity should remain in your mind to produce hereafter very disagreeable Consequences to both.
     That any suspicion does at present remain I will not say; what determined me to write to you on this subject was a sight of some figures in your hand writing by which I perceived that you were at a loss to find any minute in the writ book of 10/4 part of the 13–8/ which I had received. I suppose that a thot might occur to you upon this, that I might have received monies without acknowledging the receipt in the book and who could tell how much? Yet a moment’s Reflection will convince you that a fraud of this Kind could not long be concealed. The person who pays the money must know to whom he pays it; what then could avail this trick? I must be responsible for what I had thus received. I could not plead a mistake—for tho’ I might forget to minute it, I could not say I forgot to pay you the money.
     With respect to this sum of 10/4 I find in the list of Actions for April Term a minute of the receipt of it with the date in the Case of Gooch vs Stone.
     Upon the whole Sir I take the liberty to say, that my fidelity to you has been uniform and constant; that, except the money in question, I never received a farthing to my knowledge that I did not immediately account to you for—that I never conceived the taking that money could any way injure you, as I believed my father would immediately repay it and he has since informed me that he intended to do it the day he went to Salem which was Wednesday. I am sorry the delay of it so far incommoded you; I am with much respect, yr very humbl. Servant,
     
      EDW. Hill
     
    